Denied and Opinion Filed September 16, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01116-CV

    IN RE AMSE PARTNERS, LP, SCOTT HORTON, AND PAM HORTON, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07537

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Stoddart, and Whitehill
                                   Opinion by Justice Stoddart
       Relators filed this petition for writ of mandamus requesting that the Court compel the

trial court to abate all proceedings pending the determination of competing motions in the 191st

Judicial District Court concerning the disposition of funds deposited in the registry of the 191st

Judicial District Court. Ordinarily, to obtain mandamus relief a relator must show both that the

trial court has clearly abused its discretion and that the relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before the Court, we conclude that the relators have not established a right to relief.

       We deny the petition.




                                                     /Craig Stoddart/
151116F.P05                                          CRAIG STODDART
                                                     JUSTICE